Citation Nr: 0928839	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  06-24 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The Veteran had active service from June 1963 to June 1970 
and from June 1971 to May 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
New Orleans, Louisiana.


FINDING OF FACT

The Veteran's migraine headaches are manifested by 
prostrating attacks occurring on an average of at least once 
a month over the last several months.  


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent for the 
Veteran's migraine headaches have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.124a, 
Diagnostic Code 8100 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist Veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 129 S. Ct. 1626 (2009).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in 
June 2005 and June 2008.  Collectively, these letters 
informed the Veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The June 2008 letter also provided 
the Veteran with the specific rating criteria relating to the 
applicable diagnostic code and informed the Veteran of a need 
to show an impact on his employment and daily life.  The 
Board recognizes that notice was not sent to the Veteran 
prior to the initial RO decision that is the subject of this 
appeal.  Therefore, the notice was not sufficient as to 
content and timing.  However, the claim was subsequently 
readjudicated, no prejudice has been alleged, and none is 
apparent from the record.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the 
notification requirements have been satisfied.  Adequate 
notice was provided to the Veteran prior to the transfer and 
certification of his case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board recognizes that the Veteran has not received 
additional VA examination for the disorder on appeal since 
August 2005.  However, the Veteran has not submitted any 
evidence, or any correspondence, suggesting that his 
disabilities have increased in severity since the August 2005 
VA examination.  New VA examination is necessary if there is 
a need to verify the current severity of a disability.  38 
C.F.R. § 3.327(a).  When the evidence indicates that a 
condition may have become more severe, a contemporaneous 
examination is required.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994).  In this case, there is no reason to verify 
the current severity of the Veteran's disabilities, as there 
is no evidence of record suggesting that the severity has 
changed in any way.  

In any event, VA's Office of General Counsel (OGC) has 
determined that the Board is not required to remand an 
appealed disability benefits claim solely because of the 
passage of time since an otherwise adequate examination 
report was prepared.  VAOPGCPREC 11-95 (Apr. 7, 1995).  Such 
examination is adequate for purposes of the Board's 
determination unless the Veteran asserts that the disability 
in question has undergone an increase in severity since the 
time of the examination.  Id.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received a VA medical 
examination in August 2005, and VA has obtained these records 
as well as the records of the Veteran's outpatient treatment 
with VA.  Significantly, the Veteran informed VA in September 
2007 that he had no additional evidence to submit in support 
of his claim.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Increased disability rating for migraine headaches

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2008).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2008).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

Diagnostic Code 8100 provides ratings for migraine headaches.  
Migraine headaches with less frequent attacks than the 
criteria for a 10 percent rating are rated as noncompensably 
(0 percent) disabling.  Migraine headaches with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months are rated 10 percent disabling.  
Migraine headaches with characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months are rated 30 percent disabling.  Migraine headaches 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability are 
rated 50 percent disabling.  38 C.F.R. § 4.124a.  

The Veteran contends that he is entitled to a disability 
rating in excess of 10 percent for his service-connected 
migraine headaches.  Upon review of the evidence of record, 
the Board finds that the evidence is at least in equipoise.  
As such, affording the Veteran the full benefit of the doubt, 
the Board finds that the Veteran is entitled to the next-
higher disability rating of 30 percent for his migraines.  
When a Veteran seeks benefits and the evidence is in relative 
equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

The Veteran was granted service connection for migraine 
headaches in a January 2002 rating decision.  A disability 
rating of 10 percent was assigned under Diagnostic Code 8100, 
effective as of November 30, 2000.  VA received the Veteran's 
claim for an increased disability rating in May 2005.  

The Veteran was afforded a VA examination for his migraine 
headaches in August 2005.  The Veteran reported having two 
types of headaches.  He reported having headaches of such 
severity that he had to lie down for several hours.  The 
examiner indicated that the Veteran had this type of headache 
once or twice a month.  The Veteran also reported having 
minor headaches that would resolve after taking pain 
medication.  The examiner noted that this type of headache 
occurred approximately four to five times per month.  The 
examiner diagnosed the Veteran with likely posttraumatic 
migraine and muscle tension headaches.  

The record also contains a number of VA outpatient treatment 
records that suggest that the Veteran has suffered from 
chronic headaches.  The Veteran was treated in January 2007 
and it was noted that he still suffered from chronic 
headaches.  The Veteran reported having severe headaches 
approximately twice per week during December 2007 outpatient 
treatment.  The record does not indicate whether or not these 
headaches were prostrating headaches.  

Based on the above evidence, and upon affording the Veteran 
the full benefit of the doubt, the Board finds that the 
Veteran is entitled to the next-higher disability rating of 
30 percent for his migraine headaches.  As already noted, a 
30 percent disability rating is warranted for migraines that 
are characteristic of prostrating attacks occurring on an 
average of once a month over the last several months.  38 
C.F.R. § 4.124a.  According to the August 2005 VA 
examination, the Veteran had headaches that required several 
hours of bed rest, and were therefore prostrating, once or 
twice per month.  Therefore, the evidence demonstrates that 
the Veteran's disability is better represented by a 30 
percent disability rating.  

The Board recognizes that the VA treatment records do not 
reflect that the Veteran has consistently sought treatment 
for prostrating headaches at least once a month.  However, 
the Veteran has reported having headaches of this frequency, 
and the August 2005 VA examiner did not suggest any reason to 
doubt the Veteran's reported frequency.  As a layperson, the 
Veteran is competent to testify to matters that are subject 
to lay observation.  The Veteran's testimony of severe 
prostrating headaches at least once to twice a month is 
competent and reliable evidence.  Therefore, the evidence in 
support of a 30 percent disability rating is at least in 
equipoise.  

However, the evidence of record demonstrates that the Veteran 
is not entitled to the highest disability rating of 50 
percent for his service-connected migraines.  A 50 percent 
disability rating is warranted for very frequent completely 
prostrating headaches and prolonged attacks productive of 
severe economic inadaptability.  During the August 2005 VA 
examination, the Veteran reported having headaches that 
required 2 hours of bed rest once or twice a month.  This is 
not illustrative of "very frequent" and "prolonged" 
headaches.  Additionally, the VA examiner of August 2005 
opined that the Veteran was still able to work since his 
severe headaches only occurred once or twice a month, 
demonstrating that the Veteran does not have severe economic 
inadaptability.  

The Board recognizes that the Veteran reported having severe 
headaches twice per month during VA outpatient treatment in 
December 2007.  However, there was no indication that these 
severe headaches were prostrating or prolonged attacks.  
Furthermore, there is no evidence to suggest that the Veteran 
suffers from severe economic inadaptability as a result of 
these headaches.  The August 2005 VA examiner clearly 
indicated that the Veteran was fully capable of working.  The 
preponderance of the evidence, therefore, demonstrates that 
the Veteran is not entitled to the highest available 
disability rating of 50 percent, and his overall disability 
rating is better characterized by a 30 percent disability 
rating.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the Veteran's symptoms remained consistent throughout the 
course of the period of the appeal, and as such, staged 
ratings are not warranted.  

Finally, the rating schedule represents as far as 
practicable, the average impairment of earning capacity.  
Ratings will generally be based on average impairment.  
38 C.F.R. § 3.321(a), (b) (2008).  To afford justice in 
exceptional situations, an extraschedular rating can be 
provided.  38 C.F.R. § 3.321(b); see Thun v. Peake, 22 Vet. 
App. 111 (2008).  The Veteran's symptoms associated with his 
service-connected migraine headaches cause several non-
prostrating headaches per month and one to two prostrating 
headaches per month.  However, such impairment is 
contemplated by the rating criteria.  See 38 C.F.R. § 4.130, 
Diagnostic Code 8100. Therefore, the rating criteria 
reasonably describe the Veteran's disability, and referral 
for consideration of an extraschedular rating is not 
warranted.

Having afforded the Veteran the full benefit of the doubt, 
the Board finds that the Veteran is entitled to the next-
higher disability rating of 30 percent for his service-
connected migraine headaches.  See 38 U.S.C. § 5107(b).


ORDER

A disability rating of 30 percent for migraine headaches is 
granted.  



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


